698 S.W.2d 462 (1985)
In Re Hector SANCHEZ.
Ancillary to Domingo GONZALEZ, Appellant,
v.
The STATE of Texas, Appellee.
No. 13-84-381-CR.
Court of Appeals of Texas, Corpus Christi.
October 10, 1985.
*463 Abel Toscano, Jr., Harlingen, for appellant.
Ben Euresti, Jr., Brownsville, for appellee.

ORDER TO APPEAR
PER CURIAM.
On July 1, 1985 this Court found Hector Sanchez, the court reporter in the above cause, guilty of contempt. The Court assessed punishment at 30 days in the Nueces County Jail and a fine of two hundred and fifty dollars.
As a condition to the suspension of a portion of the punishment assessed, the Court ordered Hector Sanchez to complete and file with the District Clerk of Cameron County within 60 days (by August 30, 1985), the statement of facts in every cause he had reported in which a notice of appeal had been given.
The Court suspended for sixty days the jail portion of the sentence and $150.00 of the $250.00 fine, all of which was conditioned upon Hector Sanchez' complying with the orders this Court issued on that date.
It came to the attention of this Court that Hector Sanchez had not complied with the orders of this Court so, on September 12, 1985, this Court ordered the Honorable Diego Leal, Presiding Judge of the 103rd District Court, to conduct an evidentiary hearing to determine which cases Hector Sanchez had reported on which a notice of appeal had been given before July 1, 1985, and then to determine if a statement of facts had been prepared and filed in those causes as ordered. The trial court was further ordered to have the above described evidentiary hearing transcribed by a court reporter, and to certify the findings of fact and the transcription of the evidentiary hearing to this Court.
On September 23 and 24, 1985, the trial court conducted the evidentiary hearing and made findings of fact as were requested by this Court. The trial court found:


1) that the following civil and criminal cases were reported by
   Hector Sanchez and that notice of appeal was filed before
   July 1, 1985:
CAUSE NO.          STYLE OF CASE              DATE OF NOTICE
                                                 OF APPEAL
83-1562        Richardson Savings &              01-14-85
               Loan v. Ralph Hunt
84-1874        Robert Louis White v.             04-29-85
               Julia Catherine White
84-1901        Global Travels v. Thelma          05-28-85
               Garcia
82-3630        Humberto Saenz, et ux v.          06-25-85
               Jose Pasol, et al
84-CR-50-D     State of Texas v.                 10-19-84
               Domingo Gonzalez, Jr.
84-CR-167-D    State of Texas v. Gil             10-19-84
               Cantu Garcia
83-CR-924-D    State of Texas v.                 01-21-85
               Juan R. Hernandez
               (Hector Sanchez reporting only sentencing)
82-CR-344-D    State of Texas v. Pablo           04-18-85
               Ramos
84-CR-536-D    State of Texas v. Pablo           04-18-85
               Ramos



*464
84-CR-531-D    State of Texas v.                 04-12-85
               Guadalupe Trevino
               Longoria
84-CR-850-D    State of Texas v. Marcos          06-10-85
               Anthony Pena
 2) that Hector Sanchez filed the statement of facts in the
    following criminal cases on the following dates:
CAUSE NO.         STYLE OF CASE          DATE TRANSCRIPT
                                         WAS FILED
84-CR-50-D     State of Texas v.         First part filed 07-02-85
               Domingo Gonzalez, Jr.     Second part
                                         filed 07-10-85
84-CR-536-D    State of Texas v. Pablo   Filed on 08-15-85
               Ramos
 3) that the statement of facts were not filed with the District
    Clerk of Cameron County in the following criminal cases:
CAUSE NO.      STYLE OF CASE
84-CR-167-D    State of Texas v.
               Gil Cantu Garcia
83-CR-924-D    State of Texas v.
               Juan R. Hernandez (sentencing only)
84-CR-531-D    State of Texas v.
               Guadalupe Trevino Longoria, Jr.
84-CR-850-D    State of Texas v.
               Marcos Anthony Pena
 4) that the statement of facts were not filed in the following
    civil cases:
82-4630   Humberto Saenz, et ux v. Jose Pasol, et al.

It now appears that Hector Sanchez has not complied with the order of this Court as found by the Honorable Diego Leal and that sufficient cause exists to set aside the suspended sentence based on the following violations of this court's conditions of suspension:
1) In 13-84-400-CR (Tr. Ct. No. 84-CR-167-D), Garcia v. State, the trial court ordered the court reporter in the cause, Hector Sanchez, to prepare the record on November 20, 1984. The statement of facts was originally due to be filed with the district clerk in December 1984. In April 1985, Hector Sanchez prepared an affidavit, which was attached to a motion for extension of time to file the statement of facts, in which he explained that he was working on other matters and needed an additional 30 days to prepare the statement of facts. Hector Sanchez stated in his affidavit that he was the court reporter responsible for preparing the statement of facts in this cause. When this Court found Hector Sanchez in contempt on July 1, 1985, this Court ordered Sanchez to prepare and file this statement of facts by August 30, 1985.[1] The trial court has now found that the statement of facts has not been filed in this cause.
2) In 13-85-193-CR (Tr. Ct. No. 84-CR-531-D), Longoria v. State, notice of appeal was given on April 12, 1985 and the statement of facts was due to be filed within 60 days. On May 16, 1985 the trial court ordered that the statement of facts be prepared at no cost to the appellant. On June 12, 1985, appellant requested an extension of time to file the statement of facts. The motion was supported by the affidavit of Hector Sanchez in which he stated that the statements of facts would be filed before July 30, 1985. Hector Sanchez stated in his affidavit that he was the court reporter responsible for preparing and filing the statement of facts in this cause. When this Court found Hector Sanchez in contempt on July 1, 1985, this Court ordered Sanchez to prepare and file this statement of facts by August 30, 1985. The trial court has now found that a statement of facts has not been filed in this cause.
3) In 13-85-273-CR (Tr. Ct. No. 84-CR-850-D), Pena v. State, notice of appeal was given on June 10, 1985. The statement of facts was due to be filed on August 9, 1985. When this Court found Hector Sanchez in contempt on July 1, 1985, this Court ordered Sanchez to prepare and file this statement of facts by August 30, 1985. The trial court has now found that no statement of facts has been filed in this cause.
Therefore, Hector Sanchez is ORDERED TO APPEAR in person in the courtroom of this Court, on the tenth floor of the Nueces County Courthouse, on Monday, November 4, 1985 at 9:00 a.m. to show cause why the suspension of his sentence should not be set-aside and why his sentence should not be put into full effect.
*465 It is ordered that the Clerk of this Court cause a certified copy of this order to be served on Hector Sanchez by certified mail, return receipt requested, with delivery restricted to addressee only, or give other personal notice of this with proof of delivery.
NOTES
[1]  The Court ordered Sanchez to prepare the statement of facts in every case he reported before July 1, 1985 in which a notice of appeal had been given and to file those statements of facts within sixty days.